                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


RUI FONESCA,                   :
                               :                 Hon. Joseph H. Rodriguez
      Plaintiff,               :
                               :                 Civil No. 19-14565
             v.                :
                               :
FED EX FREIGHT, DEREK          :
SHELLENBERGER, JOHN DOES 1-30, :
and ABC CORPORATIONS 1-30,     :                 MEMORANDUM ORDER
                               :
      Defendants.              :



       This matter having come before the Court on Motion of Plaintiff Rui Fonesca for

Remand for lack of diversity of citizenship subject matter jurisdiction on the allegation

that Plaintiff and Defendant Derek Shellenberger are both New Jersey citizens; and the

Court having considered the written submission of the parties, including the Declaration

of Derek Shellenberger and the attachments thereto, which confirm that Defendant

Derek Shellenberger is a citizen of the Commonwealth of Pennsylvania; and the Court

finding that subject matter jurisdiction is proper pursuant to 28 U.S.C. §1332 (a)(1);

therefore,

       IT IS on this 23rd Day of September, 2019, hereby

       ORDERED that Plaintiff’s Motion for Remand [Dkt. No. 14] is denied.



                                          s/ Joseph H. Rodriguez
                                          Hon. Joseph H. Rodriguez,
                                          UNITED STATES DISTRICT JUDGE
